Citation Nr: 0326018	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  00-23 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Basic eligibility for assistance in acquiring specially 
adaptive housing.  

2.  Basic eligibility for assistance in acquiring a special 
home adaptation grant.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from September 1960 to March 
1964.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
North Little Rock, Arkansas, Regional Office which denied 
entitlement to a certificate of eligibility for assistance in 
acquiring either specially adaptive housing or a special home 
adaptation grant.  The veteran subsequently moved to Florida.  
In August 2000, the veteran's claims file was transferred to 
the St. Petersburg, Florida, Regional Office (RO).  In April 
2003, the veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge.  The veteran has been 
represented throughout this appeal by the Veterans of Foreign 
Wars of the United States.  


REMAND

At the April 2003 hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that his 
service-connected disabilities essentially confined him to a 
wheelchair and necessitated ongoing treatment at the 
Gainesville, Florida, VA medical facility.  Clinical 
documentation of the cited treatment is not of record.  In 
reviewing a similar factual scenario, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VA 
should obtain all relevant VA and private treatment records 
which could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
The Court has clarified further that the VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, this 
case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  

2.  The RO should then request that 
copies of all available VA clinical 
documentation pertaining to treatment of 
the veteran after 1998, including that 
provided at the Gainesville, Florida, VA 
medical facility, be forwarded for 
incorporation into the record. 

3.  The RO should then schedule the 
veteran for a VA examination which is 
sufficiently broad to accurately 
determine the current nature and severity 
of the veteran's chronic 
service-connected disabilities.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
express an opinion as to whether the 
veteran's service-connected chronic 
disabilities are manifested by either the 
loss or loss of use of both lower 
extremities such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; 
blindness in both eyes, having only light 
perception, plus the anatomical loss or 
loss of use of one lower extremity; the 
loss or loss of use of one lower 
extremity together with either (1) the 
residuals of organic disease or injury or 
(2) the loss or loss of use of one upper 
extremity, which so affect the functions 
of balance or propulsion as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; 
blindness in both eyes with 5/200 or less 
visual acuity; or the anatomical loss or 
loss of use of both hands.  The claims 
folder should be sent to the examiner for 
review.  The examination report should 
specifically state that such a review was 
conducted.  

4.  The RO should then readjudicate the 
veteran's basic eligibility for 
assistance in acquiring specially 
adaptive housing or assistance in 
acquiring a special home adaptation 
grant.  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on his claims, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


